Winslow, O. J.
In this case .it is beld that tbe proponent of a will, wbo is named as executor therein, is a “person aggrieved” by a judgment of tbe county court refusing probate to tbe will, and hence may appeal from sucb judgment under tbe provisions of sec. 4031, Stats. 1911.
Sucb a person is tbe representative of tbe testator and is charged with tbe duty of seeing that tbe will is probated and its provisions carried into effect. Public policy also requires that' a legally executed will be probated, and tbe person named as executor has a public as well as a private duty to perform. If be in good faith believes that tbe will has been wrongfully denied probate by tbe county court, be should appeal from tbe decision. Burmeister v. Gust, 117 Minn. 247, 135 N. W. 980; Cheever v. Washtenaw Circuit Judge, 45 Mich. 6, 7 N. W. 186; Will of Dardis, 135 Wis. 457, 115 N. W. 332.
By the Gourt. — Order reversed, and action remanded for further proceedings according to law.